Case 1:19-cr-00818-PGG Document 49 Filed 05/17/20 Page 1 of 2

MICHAEL H. SPORN

ATTORNEY AT LAW
299 BROADWAY

NEW YORK, NEW YORK 10007
TELEPHONE FACSIMILE

(212) 791-1200 : (212) 791-3047
mhsporn@gmail.com

 

May 17, 2020

Hon. Paul G. Gardephe

United States District Judge
Southern District of New York
40 Foley Square

New York, New York 10007

Re: United States v. Juan Peralta
Ind. 19 Cr 818 (PGG)

Dear Judge Gardephe:

This letter is respectfully submitted to briefly reply to the government’s opposition to
release. Mr. Peralta would be in Middletown, New York, counties away from the locations in
the Bronx where the targeted activities occurred. As a lesser role participant, the fact that Mr.
Peralta could make telephone calls on release is of no moment. There is no proof that he
coordinated distribution during the investigation. And certainly he is not directing anybody in
the Bronx to do anything while residing in Middletown. He has no history of violence. He does
not present a danger to the community of either distributing drugs or violence during the
pendency of this matter. Rather than presenting a risk of flight due to the penalties attached to
the charged offenses, the plea offer is a powerful incentive not to consider flight or engage in
criminal conduct that would jeopardize the anticipated resolution of this matter.

The “compelling reason” justifying release is the increased risk of catching a deadly
disease while in custody. That risk is real; not theoretical. The inherent conditions of a prison
setting promote spread of infection. Those risks and conditions in the MCC are outlined in the
affidavit of Jonathan Giftos, M.D. attached to my initial submission, and well documented by
numerous experts. The fact that Mr. Peralta may not present preexisting medical issues making
him more vulnerable in no way vitiates the real risk of contracting COVID by virtue of his
incarceration in the MCC alone. The community and Mr. Peralta both can be safe if he
quarantined in his mother’s home.

On Mr. Peralta’s behalf, we waive his right to a hearing and consent to having this bail
application decided on the papers. Thank you for your consideration of this matter.
Case 1:19-cr-00818-PGG

Hon. Paul G. Gardephe
May 17, 2020
Page — 2 —

MHS/ss
CC: Jacob Warren, Esq.

Document 49 Filed 05/17/20 Page 2 of 2

Respectfully submitted,

Mic~

Michael H. Sporn

 
